DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on June 2, 2021 as supplemented via the supplemental reply filed on June 23, 2021.
Claims 1 through 3, 5 through 7, and 9 through 20 are pending in this application. Of these, claims 1 through 3, 5 through 7, and 9 through 11 have all been amended, either directly or indirectly, via the reply filed on June 2, 2021, whereas claims 12 through 20 remain withdrawn as noted in greater detail below.
Applicant’s replacement interview summary filed on June 23, 2021 (unlike the original interview summary filed on June 2, 2021) is generally accurate and acceptable.
Response to Arguments
Applicant’s arguments filed on June 2, 2021 with respect to the prior art rejections of the claims (as these rejections were cited in the previous Office action) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, applicant’s statement that claim 4 “was rejected for being dependent on a rejected claim, but was otherwise not rejected” does not accurately reflect the status of claim 4 as set forth via the previous Office action. In particular, the header for section 13 of the previous Office action states that “claims 1 through 5 and 7 
Applicant's arguments thus fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Election/Restriction
Applicant’s election without traverse of the invention of Group I, readable on claims 1 through 11, as well as of the plate-and-shell heat exchanger species of claim 6 and of the air-cooled oil cooler of claim 11, in the reply filed on November 18, 2020 has been previously acknowledged. 
Claims 12 through 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2020.
Specification
Receipt and entry of the amended abstract filed on June 2, 2021 are acknowledged.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its first sentence as amended is misleading and/or not clear as written. The first sentence of the abstract now states “Heat exchangers include a body”, which, as written, seems to misleadingly suggest that the invention relates to plural heat exchangers which include (i.e., share) a . Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 3, 5 through 7, and 9 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heat transfer pathway” in claim 1 and all claims depending therefrom is used by the claims to mean “heat transfer fluid pathway,” while the accepted meaning is “heat conduction pathway.” The term is indefinite because the specification does not clearly redefine the term.

Any claim not specifically mentioned is rejected at least as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 3, 5 through 7, and 9 through 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (U.S. Patent No. 6,978,793 B1).
Krueger (especially Fig. 1 through 4) discloses a single-pass, two-fluid, plate-and-frame/plate-and-shell heat exchanger 50 essentially as claimed, including for example: a body including a number of heat transfer plates sandwiched between frame plates 54 and 55, with each of the number of heat transfer plate having an array of heat transfer fins (i.e., the corrugations or ridges on the heat transfer plates shown in Fig. 1 and 4) defining a plurality of heat transfer pathways as recited in base claim 1 of the instant application; a flushing or spray manifold (i.e., distribution tube or distribution manifold 34 as shown in Fig. 3) at least operably coupled/attachable to the body of the heat exchanger 50 as noted in lines 26-42) having a plurality of nozzles (i.e., apertures 36) oriented relative to the body so as to spray a flushing fluid onto and/or into one or more of the plurality of heat transfer pathways of the body; a discharge manifold (i.e., the collection tube or the collection manifold 34 as shown in Fig. 3) coupled to the body of the heat exchanger, the discharge manifold or collection tube or collection manifold 34 comprising an outlet (i.e., see flow arrow exiting the upper tube 34 in Fig. 3) configured to discharge the flushing fluid from the one or more of the plurality of heat transfer pathways; at least some of the plurality of nozzles in the flushing or spray manifold being configured to spray the flushing fluid in a front-to-back or in a back-to-front directionality as recited in claim 2 of the instant application; and, the flushing or spray manifold or distribution tube or distribution manifold 34 comprising a plurality of supply headers (i.e., “at least two”) and a plurality of distribution pathways (i.e., 
Krueger also discloses, at least as broadly interpreted as required, that the heat exchanger assembly comprises a three-dimensional lattice structure (i.e., between the respective heat transfer plates) having an array of interconnected pathways as recited in claim 5 of the instant application as shown in Fig. 1 and in Fig. 4.
Krueger further discloses the heat exchanger 50 assembly within housing or frame as shown in at least Fig. 1 and Fig. 4 being at least broadly readable on the plate-and-shell or plate-and-frame heat exchanger as recited in claim 6 of the instant application.
Krueger shows an array of fins (i.e., plate corrugations or ridges) as recited in claim 7 of the instant application, which further define a series of heat transfer pathways at least in part, as discussed with respect to base claim 1 hereinabove.
Krueger shows two different fluid-pathways between the parts of the body of the heat exchanger 50, and a flushing pathway comprising the flushing manifold or distribution tube 34 and the plurality of nozzles or apertures 36 as shown in the various Figures as recited in claim 10 of the instant application.
Krueger also discloses the inventive heat exchanger 50 as being for a two-fluid heat exchanger which is inherently capable of being, for example, an air-cooled oil cooler as recited in claim 11 of the instant application.
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763